Ellison, P. J.
— By reference to the statement in this cause, it will be noticed that there was evidence tending to support the theory of either party. Notwithstanding this, the court refused- an instruction for plaintiff in error, declaring that if he purchased the note before due in good faith, without notice of the garnishment proceedings, he was entitled to recover. We can see no reason for refusing this declaration and are led to believe the court must have disposed of the case ®n some erroneous theory.
The judgment is reversed and the cause remanded.
All concur.